Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's amendments and additional arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant asserts:
That Malladi discloses a scheduling method for uplink data, rather than an unlicensed spectrum access method applied to a narrowband system.
The Examiner respectfully disagrees and points out that Applicant appears to merely reiterated the same argument as previously submitted (03/01/2021) and responded to by the Examiner (Advisory Action mailed on 03/10/2021).  Applicant appears to continue to afford a narrower interpretation to “an access signaling” than appropriate given the claim language as currently presented for prosecution.  Applicant’s amendment of “wherein the access signaling is a specific signaling used in an access procedure” does not appear to substantially change the scope of the claims in a manner that would distinguish itself from Examiner's interpretation of the claims in view of the applied prior art.  Namely, a mere indication that the access signaling is a specific signaling used in an access procedure can be interpreted in the same manner as previously indicated by the Examiner (see Advisory Action mailed on 02/22/2021).  That is to say, the  Malladi
To further elucidate on the concept of “an unlicensed spectrum access method applied to a narrowband system,”  attention is further directed to Malladi (Fig. 19) wherein at block 1905, an uplink grant may be received over a licensed spectrum (emphasis added).  That is to say that the UE is currently only communicating via licensed spectrum.  At block 1910, a CCA may be performed in a subframe in response to the indication. The CCA may be performed to determine availability of a component carrier for the set of PRBs in the unlicensed spectrum to transmit data in a next subframe (emphasis added).  That is to say that the UE uses the uplink grant to determine availability of unlicensed spectrum to use for transmission.  At block 1915, data may be transmitted using the unlicensed spectrum when a determination is made that the component carrier for the set of PRBs in the unlicensed spectrum is available (emphasis added).  That is to say, the UE transmits over unlicensed spectrum.  Therefore, the UE accesses the unlicensed spectrum by information received over licensed spectrum.  
In summary, Applicant appears to be interpreting “access method” narrowly and excluding the fact that access occurring in response to scheduling by way of an uplink grant is also a form of access.  
Therefore, the limitations of the claims have been met and the action herein is made FINAL.  The Examiner encourages Applicant to reconsider incorporation of the allowable subject matter indicated below.

Allowable Subject Matter
Claim(s) 38, 40, 42, 48-51 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 35-37, 39, 41, 43, 52-54 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20140362780 A1 to Malladi; Durga Prasad et al. in view of US 20180020452 A1 to Yerramalli; Srinivas et al.

Re: Claim(s) 35, 52, 53, 54
Malladi discloses an unlicensed spectrum access method (Figs. 19 and 20), 
comprising: determining, by a transmission node, an access manner of an unlicensed spectrum and an access parameter corresponding to the access manner according to a preset condition, the preset condition comprising at least one of followings: a transmission parameter for information transmitted over the unlicensed spectrum, a type of the information, a grade corresponding to the transmission node, and an access signaling; wherein the access signaling is a specific signaling used in an access procedure (0220 and Fig. 19 - At block 1905, an uplink grant may be received over a 
and accessing, by the transmission node, the unlicensed spectrum according to the determined access manner and access parameter (0223 and Fig. 19 – 1915 - At block 1915, data may be transmitted using the unlicensed spectrum when a determination is made that the component carrier for the set of PRBs in the unlicensed spectrum is available (e.g., data may be transmitted from a UE to an eNB)).
Malladi does/do not appear to explicitly disclose that said unlicensed spectrum access method is applied to a narrowband system.  However, the Examiner points out that applying a method to a particular type of system merely amounts to an intended use.  The body of the claim sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
However, in the interest of clarity and completeness, further attention is directed to Yerramalli which discloses a method of wireless communication via a narrowband in an unlicensed spectrum (0008) wherein an uplink grant is utilized in a similar fashion as Malladi in which the uplink grant is received via licensed spectrum in order to allow for communication via said unlicensed spectrum (0135).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Malladi invention by employing the teaching as taught by Yerramalli to provide the ability to apply an unlicensed spectrum access method involving determination of an access manner to a system in which narrowband communication is utilized.
The motivation for the combination is given by Yerramalli (0005 - as the demand for mobile broadband access continues to increase, there exists a need for further improvements in LTE technology. These improvements may also be applicable to other multi-access technologies and the telecommunication standards that employ these technologies).
Malladi further discloses an unlicensed spectrum access device applied to a transmission node (Fig. 12 - 1215) comprising a processor (Fig. 12 – 1205) and a memory (Fig. 12 – 1210) and a storage medium (Fig. 12 – 1210) comprising a stored program (Fig. 12 – 1220) as required by claims 52/53 and 54, respectively.

Re: Claim(s) 36
Malladi in view of Yerramalli discloses those limitations as set forth in the rejection of claim(s) 35 above.  
Malladi further discloses wherein the access manner comprises at least one of followings: a first access manner: not performing Clear Channel Assessment (CCA) before the information transmission; and a second access manner: performing CCA before the information transmission, and determining whether to transmit the information according to a CCA result (see analysis of the rejection of claim 35 above).

Re: Claim(s) 43
Malladi in view of Yerramalli discloses those limitations as set forth in the rejection of claim(s) 35 above.  
Malladi further discloses wherein when the preset condition comprises the access signaling, the determining, by the transmission node, the access manner of the unlicensed spectrum according to the preset condition comprises: determining, by the transmission node, the access manner according to an indication of the access signaling (Fig. 20 and 0230 - At block 2010, an uplink grant may be transmitted over the licensed spectrum. The uplink grant may be based at least in part on the scheduling information, and may be configured to trigger a CCA to determine availability of an unlicensed spectrum prior to a transmission associated with the uplink grant (e.g., prior to a UL transmission of a UE.  The Examiner points out that the UL grant itself is analogous to the indication since the UL grant is triggering CCA),
wherein the access signaling comprises at least one of followings: a semi-static signaling and a dynamic signaling (0230 - The uplink grant may be based at least in part on the scheduling information.  The Examiner points out that scheduling information is dynamic and thus would result in the UL grant also being dynamic).

Re: Claim(s) 37, 39, 41
Malladi in view of Yerramalli discloses those limitations as set forth in the rejection of claim(s) 35 above.  
Claims 37, 39, 41 further limit an alternative of claim 35.   Since Malladi teaches "a preset condition comprising an access signaling", the limitations of claims 37, 39, 41 have been met.

Claim(s) 44-47 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Malladi in view of Yerramalli as applied to claim 35 above, and further in view of US 20150049709 A1 to Damnjanovic; Aleksandar et al.

Re: Claim(s) 44
Malladi in view of Yerramalli discloses those limitations as set forth in the rejection of claim(s) 35 above.  
Malladi in view of Yerramalli does/do not appear to explicitly disclose wherein the access parameter corresponding to the access manner comprises at least one of followings: a CCA assessment position, a CCA assessment length, and a maximum channel occupation duration.
However, attention is directed to Damnjanovic which discloses that the access parameter corresponding to the access manner comprises at least one of followings: a CCA assessment position, a CCA assessment length, and a maximum channel occupation duration (0074 - The uplink grant 650 may cause the UE to perform its own CCA in a CCA period 665).
Malladi in view of Yerramalli invention by employing the teaching as taught by Damnjanovic to provide an UL grant that triggers a CCA which further includes information pertaining to the period (i.e. length) in which CCA is to be performed.  The motivation for the combination is given by Damnjanovic (0004 - devices wanting to communicate over the unlicensed spectrum may not be able to capture the unlicensed spectrum over consecutive data frames, and techniques to maximize the use of (e.g., reduce the overhead associated with) those data frames that are captured may be useful).

Re: Claim(s) 45-47
Claims 45-47 further limit an alternative of claim 44.   Since Damnjanovic teaches "CCA assessment length", the limitations of claims 37, 39, 41 have been met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415